Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 07/20/2021is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11-12, and 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,353,866; Jensen). 
As to claim 1, D1 discloses a seal assembly (Figure 5) for sealing a lubricant space that is formed between a pin (43), a first track shoe (40) pressed-on onto one end of the pin (43), and a sleeve (44) of a track, the sleeve being pushed onto the pin (43) and is swivelable on the pin (the pin 43 and the sleeve 44 are part of a track of an earth moving equipment, and thus swivelable; Figures 1-4; ), the seal assembly comprising: 
a first seal ring (64, Figure 5) for sealing the lubricant space between sleeve (44) and the first track shoe (40), 
an elastic ring (66) for applying pressure to the first seal ring (64), and 
the seal assembly includes a second, separate seal ring (76) for sealing the lubricant space between the sleeve (44) and the first track shoe (40) and/or the pin (43).  

As to claim 2, D1 discloses the seal assembly according to claim 1, wherein the first seal ring (64) is optimized for a sealing of the lubricant space against an entry of impurities, and the second seal ring (76) is optimized for a sealing of the lubricant space against an escape of the lubricant (the first seal ring, second seal ring, and the elastic ring occupy the lubricant space and seal the lubricant space from external environment; the seal performs the intended use, see MPEP 2114.)  

As to claim 4, D1 discloses the seal assembly according to claim 2, wherein the first material is optimized for a sealing against an entry of impurities and the second material is optimized for a sealing against an escape of lubricant, and/or wherein the shape of the first seal ring is optimized for a sealing against an entry of impurities and the shape of the second seal ring is optimized for a sealing against an escape of the lubricant from lubricant space (D1 discloses sealing rings 64, 76 with different shapes and seal the lubricant the space from external environment; the seal performs the intended use, see MPEP 2114.)  

As to claim 11, D1 discloses the seal assembly according to claim 1, further comprising a spacer ring (58) being disposed on the pin between the first track shoe and the sleeve (Figure 5).  

As to claim 12, D1 discloses the seal assembly according to claim I, wherein the second seal ring (76) includes a seal lip (portion of 76 that contacts 40, Figure 5) that abuts on the first track shoe or in the sleeve (Figure 5).  

As to claim 16, D1 discloses the seal assembly according to claim 1, wherein the first seal ring (64) is configured to seal axially against the sleeve (44 [64 is configured to seal axially against 44 via 76]; Figure 5) and the second seal ring (76) is configured to seal axially against the first track shoe (40 [76 is configured to seal against 40 via 44]) and against the first seal ring (76).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,353,866; Jensen) in view of D2 (DE 197 08 630, Schwarz, applicant admitted prior art). 
As to claim 3, D2 teaches a seal system, in Figure 1, with sealing rings 13 and 25 are made of elastomer and polyurethane respectively (abstract) to provide less resistance and effective sealing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the seal rings 76, 64 of D1 made of different materials as taught by D2 for effective sealing. 

As to claim 5, D2 teaches a seal system, in Figure 1, with sealing rings 13 and 25 are made of elastomer and polyurethane respectively (abstract) to provide less resistance and effective sealing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the seal rings 76, 64 of D1 made of different materials as taught by D2 for effective sealing. One skill in the art would realize that elastomer and polyurethane have different stiffness.
D1 modified with teachings of D2 teaches the clamed invention and thus, renders the claim obvious.

As to claims 6, 9, and 10, D2 teaches a seal system, in Figure 1, with sealing rings 13, 25, and a metal stiffening inset 2 (claim 11) with an axial extension toward 18 and is disposed with a clearance with respect to 18. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the sealing system of D1
[claim 6] the second seal ring is provided with a stiffening insert that extends axially in a first section,
[claim 9] the stiffening insert is disposed with a clearance with respect to the sleeve, the first track shoe, and/or the pin, and 
[claim 10] the stiffening insert comprises a third material that is stiffer than the first and the second material, wherein the third material includes in particular metal.   
The claimed invention is merely a combination of known elements (such as having a metal insert), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       

Allowable Subject Matter
Claims 7-8, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11,104,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the current application is directed to a seal assembly for a lubricant space having a first seal ring, an elastic ring, and a second seal ring. Whereas the subject matter of the issued patent is directed to a seal assembly for a lubricant space having a first seal ring, an elastic ring.
Generally, a continuation application will have claims directed to different aspects of what is set forth in the original description and drawings.

Conclusion
	Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar seals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675